In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-1133V
                                     Filed: March 24, 2016
                                         UNPUBLISHED
*********************************
DENISE GUZMAN,                                    *
                                                  *
                         Petitioner,              *
                v.                                *
                                                  *       Attorneys’ Fees and Costs;
SECRETARY OF HEALTH                               *       Special Processing Unit (“SPU”)
AND HUMAN SERVICES,                               *
                                                  *
                         Respondent.              *
                                                  *
****************************
Paul R. Brazil, Muller Brazil, LLP, Dresher, PA, for petitioner.
Glenn A. MacLeod, U.S. Department of Justice, Washington, DC, for respondent.

                      DECISION ON ATTORNEYS’ FEES AND COSTS1

Dorsey, Chief Special Master:

      On October 6, 2015, Ms. Guzman filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleged that she received an influenza (“flu”) vaccine on
October 22, 2013, and thereafter suffered a left shoulder injury including tendinitis and
adhesive capsulitis as a result of the flu vaccine. Petition at 1. On February 10, 2016,
the undersigned issued a decision awarding compensation to petitioner based on
respondent’s proffer. (ECF No. 14).

       On February 24, 2016, petitioner filed a motion for attorneys’ fees and costs.
(ECF No. 18). Petitioner requests attorneys’ fees in the amount of $13,473.50, and
attorneys’ costs in the amount of $927.91 for a total amount of $14,401.41. Id. at 2. In
1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
accordance with General Order #9, petitioner’s counsel represents that petitioner
incurred no out-of-pocket expenses.

        On March 14, 2016, respondent filed a response to petitioner’s motion. (ECF No.
19). Respondent argues that “[n]either the Vaccine Act nor Vaccine Rule 13
contemplates any role for respondent in the resolution of a request by a petitioner for an
award of attorneys’ fees and costs.” Id. at 2. Respondent adds, however, that she “is
satisfied the statutory requirements for an award of attorneys’ fees and costs are met in
this case.” Id. at fn. 2. Additionally, she asserts that “[r]espondent’s estimation of
reasonable attorney’s fees and costs for the present case roughly falls between
$10,000.00, to $12,000.00,” but provides no basis or explanation for how she arrived at
this proposed range other than that the range is based on her judgment and “overall
sense” of what is reasonable for the work done in this case. Id. at 2.

       On March 16, 2016, petitioner filed a reply. (ECF No. 20). Petitioner argues that
respondent has provided “no precise objections” and “no data whatsoever to support
this range, citing only experience” of what respondent believes the range for fees and
costs in this case should be. Id. at 3. Petitioner includes a list of the attorneys’ fees and
costs awarded petitioner’s counsel since 2014.3

        Petitioner requests additional attorneys’ fees in the amount of $1,275.00 (five
hours of time) for preparing the reply. Id. She has not, however, provided specific
billing entries describing how this time was expended. The undersigned finds the
request for additional hours spent preparing the reply to be reasonable and awards the
full amount requested for preparation of the reply brief, $1,275.00.4 Thus, the total
amount awarded for attorneys’ fees and costs is $15,676.41.

      The Vaccine Act permits an award of reasonable attorneys’ fees and costs.
§ 15(e). Based on the reasonableness of petitioner’s request, the undersigned
GRANTS petitioner’s motion for attorneys’ fees and costs as set forth above.5




3
  Although helpful information, the undersigned does note that many of the cases cited involved different
circumstances than the present case. For example, in one case an evidentiary hearing was held, and in
another case a life care planner was required.
4
  The undersigned may reduce the attorneys’ fees sought for additional filings of a similar reply in other
cases.
5
  The undersigned is granting petitioner’s motion based on the reasonableness of the overall amount
sought for attorneys’ fees and costs given the circumstances in this case. This decision should not be
interpreted as an acceptance of the reasonableness of either the hourly rate or amount of hours billed in
this case. In other cases, the undersigned may reduce either the hourly rate requested or the amount of
hours billed.

                                                     2
      Accordingly, the undersigned awards the total of $15,676.41,6 as a lump
sum in the form of a check jointly payable to petitioner and petitioner’s counsel
Muller Brazil, LLP.

        The clerk of the court shall enter judgment in accordance herewith.7

IT IS SO ORDERED.

                                                          s/Nora Beth Dorsey
                                                          Nora Beth Dorsey
                                                          Chief Special Master




6
  This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all
charges by the attorney against a client, “advanced costs” as well as fees for legal services rendered.
Furthermore, § 15(e)(3) prevents an attorney from charging or collecting fees (including costs) that would
be in addition to the amount awarded herein. See generally Beck v. Sec’y of Health & Human Servs.,
924 F.2d 1029 (Fed. Cir.1991).
7
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.
                                                     3